Exhibit 99.1 Operations Center 6201 15th Avenue Brooklyn NY 11219 www.amstock.com info@amstock.com (800) 937-5449 November 15, 2013 Tatiana Cohen Tatiana.Cohen@sapinda.com Registration:SAPINDA ASIA LTD Company:SECUREALERT INC (NEW) Account:18188 - 0000010218 Dear Ms. Cohen: We have received your request regarding the above-referenced account. As of October 31, 2013, the holdings of SECUREALERT INC (NEW), under account number 0000010218 are: Book Held Shares (also known as DRS Shares) DRS Number Issuance Date Amount BK*0000258 08/29/2013 BK*0000268 09/24/2013 Total Shares In the event you require additional assistance, please contact our Shareholder Services Department at the number listed above. We trust the above information is helpful. Sincerely, /s/ Arianna Breyer Arianna Breyer Shareholder Services
